Case 1:16-cv-24818-JEM Document 126 Entered on FLSD Docket 06/08/2020 Page 1 of 3



                          UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                      Case Number: 16-24818-CIV-MARTINEZ/GOODMAN

  JAMIE BRYANT, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  v.

  WAL-MART STORES, INC.,

        Defendant.
  _____________________________________/

        ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
        OR TO CERTIFY INTERLOCUTORY APPEAL UNDER 29 U.S.C. § 1292(b)

         THIS CAUSE comes before the Court upon Defendant’s Motion for Reconsideration of

  the Court’s April 18, 2019 Order or, in the Alternative, to Certify the Court’s April 18, 2019 Order

  for Interlocutory Appeal Pursuant to 28 U.S.C. § 1292(b). [ECF No. 71]. The motion seeks

  reconsideration of the Court’s Order Denying Defendant’s Motion to Dismiss [ECF No. 64],

  specifically the portion of the order holding that a notice of the right to elect continued health

  insurance coverage under 29 C.F.R. § 2590.606-4(b)(4)(i) must identify the “plan administrator.”

         The Court has considered the motion, Plaintiff’s response [ECF No. 73], Defendant’s reply

  [ECF No. 75], and the record in this case, and is otherwise advised in the premises. After careful

  consideration, the Court will deny the motion.

         I.      Reconsideration

         Vacating an earlier order is within the district court’s power. However,
         reconsideration of a prior order is “an extraordinary remedy, to be employed
         sparingly.” Indeed, a motion for reconsideration is not to be used as a “vehicle to
         present authorities available at the time of the first decision or to reiterate arguments
         previously made.” District courts generally limit reconsideration to situations
Case 1:16-cv-24818-JEM Document 126 Entered on FLSD Docket 06/08/2020 Page 2 of 3



         where there have been changes in controlling law, new evidence is available, or
         manifest injustice or clear error must be prevented.

  Hollander v. Wolf, No. 09-80587-CIV, 2009 WL 10667896, at *1 (S.D. Fla. Nov. 17, 2009)

  (internal citations omitted).

         Here, Defendant’s motion fails to establish appropriate grounds for reconsideration.

  Therefore, reconsideration is denied.

         II.     Interlocutory Appeal

         Defendant seeks certification of the following question: whether the regulation at issue

  requires identification of the COBRA administrator where the ERISA plan administrator is not

  responsible for COBRA administration. [ECF No. 75 at 7]. The requirements for an interlocutory

  appeal are (1) “a control question of law,” (2) “a substantial ground for difference of opinion,” and

  (3) where the appeal would “material advance the ultimate termination of the litigation.” McFarlin

  v. Conseco Servs., LLC, 381 F.3d 1251, 1256, 1265 (11th Cir. 2004).

         Evaluating a motion for interlocutory appeal under § 1292 requires the court to “analyze

  the application through the prism of the overall perspective invoked by courts when assessing the

  application.” Reyes v. BCA Financial Services, Inc., No. 16-24077-CIV, 2018 WL 2849768, at *2

  (S.D. Fla. June 8, 2018). Certification of an interlocutory appeal is a rare exception permitted in

  exceptional circumstances, and courts “should keep in mind that the great bulk of [appellate]

  review must be conducted after final judgement.” McFarlin, 381 F.3d at 1264. The “efficiency of

  judicial resolution of cases” is threatened by expansion of the use of interlocutory appeals, and

  “because permitting piecemeal appeals is bad policy, permitting liberal use of § 1292(b)

  interlocutory appeals is bad policy.” Id. at 1259.

         Here, determining whether a notice of the right to elect continued health insurance

  coverage under 29 C.F.R. § 2590.606-4(b)(4)(i) must identify the plan administrator is a

                                                   2
Case 1:16-cv-24818-JEM Document 126 Entered on FLSD Docket 06/08/2020 Page 3 of 3



  controlling question of law. There is not, however, a substantial ground for difference of opinion.

  “[Q]uestions of first impression or an absence of binding authority on an issue, without more, are

  insufficient to demonstrate a substantial ground for difference of opinion.” Havana Docks Corp.

  v. Carnival Corp., No. 19-CV-21724, 2019 WL 8895240, at *1 (S.D. Fla. Oct. 8, 2019). The Court

  has reviewed the arguments from both sides and determines that Defendant has not “satisfied its

  burden to demonstrate a substantial ground for difference of opinion” and has not “overcome the

  strong presumption against interlocutory appeals and that no exceptional circumstances exist that

  would warrant § 1292(b) certification.” Id. at *3.

         DONE and ORDERED in Chambers at Miami, Florida, this 8th day of June 2020.



                                                       ________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE


  Copies provided to:
  Magistrate Judge Goodman
  All Counsel for the Record




                                                   3
